Lyle Brown, Justice. The appellants, Loyd Henry Byrd and Calvin Ford, were convicted of voluntary manslaughter. From that conviction they have here lodged a transcript. Appellants asked the trial court for an appeal and that prayer was denied. They did not thereafter apply to this court for an appeal, which procedure is authorized by Ark. Stat. Ann. § 43-2709. The same situation was present in McKine v. State, 242 Ark. 384, 413 S. W. 2d 860 (1967). We there held that the granting of an appeal in criminal cases in accordance with the statutory procedure is a prerequisite to our consideration of the case. If we were to reach the case on its merits a majority of the court would affirm. Dismissed.